Citation Nr: 1017945	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1969, and from April 1970 to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for PTSD.  In October 2009, 
the Veteran and his spouse testified before the Board at a 
hearing that was held at the RO.

Although the Veteran's current claim was originally phrased 
as entitlement to service connection for PTSD, in light of 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record), the Board has recharacterized the issue as stated on 
the title page.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in a November 1994 rating decision.  The Veteran was 
notified of the decision, but did not perfect an appeal.

2.  The evidence received since the denial in November 1994 
is new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim.

3.  The Veteran has been diagnosed with PTSD that is 
medically attributed to a stressor he experienced during his 
service.

4.  The Veteran has been diagnosed with major depressive 
disorder related to the service-connected residuals of the 
removal of cholosteatomas from his right ear.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision that denied the claim 
for service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  PTSD was incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

4.  The Veteran's major depressive disorder is proximately 
due to or caused by his service-connected residuals of the 
removal of cholosteatomas from his right ear.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, no further assistance 
or notice is required under the Veterans Claims Assistance 
Act of 2000 (VCAA) to help the Veteran in substantiating her 
claims.

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for PTSD in a November 1994 rating decision.  At 
the time of the November 1994 denial, the RO found that while 
the Veteran had been diagnosed with PTSD related to an in-
service stressor, because that stressor had not been 
verified, the criteria for service connection had not been 
met, and the claim was denied.  

Although in the February 2005 rating decision on appeal the 
RO declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the November 1994 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection for PTSD may be reopened if 
new and material evidence is received.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The appellant filed this application 
to reopen his claim in April 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in November 1994 consisted of the Veteran's service 
treatment records, the Veteran's service personnel records, 
the Veteran's post-service treatment records, and his own 
statements.  The RO found that while the Veteran had been 
diagnosed with PTSD related to an in-service stressor, 
because that stressor had not been verified, the criteria for 
service connection had not been met.

The Board finds that the evidence received since the final 
decision in November 1994 is not cumulative of other evidence 
of record, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the claim.  Newly 
received evidence includes detailed PTSD stressor information 
regarding the death of a close friend of the Veteran, "SPC 
Jones."  In February 2007 written correspondence, and in 
October 2009 testimony before the Board, the Veteran 
described the suicide of SPC Jones, and the Veteran's having 
been tasked with cleaning up the resultant mess and the body.  
The Veteran recalled the death of his friend as having 
occurred around Christmas time in 1968.  Data from the 
Vietnam Veterans Memorial shows that on January 1, 1969, SP4 
- E4 C. Jones died, and that the nature of his death was 
"accidental self-destruction."  While the data from the 
Vietnam Veterans Wall does not specifically pin point the 
Veteran as having been present at the time of Jones' death, 
because the manner and timing of Jones' death is consistent 
with the details reported by the Veteran, the Board finds 
that the data from the Vietnam Veterans Wall is sufficient to 
corroborate the Veteran's reported stressor and that the 
verification of Jones' death is evidence that is both new and 
material, as it corroborates the Veteran's reported stressor.  
The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.  Accordingly, the claim for 
service connection for PTSD is reopened.  





Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  However, PTSD and major depressive disorder 
are not classified as psychoses, and service connection for 
PTSD and major depressive disorder accordingly may not be 
granted on a presumptive basis.  See 38 C.F.R. § 3.384 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).  

When the evidence does not establish that a Veteran is a 
combat Veteran, hi assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran served in Vietnam from October 1968 to October 
1969, and from July 1971 to March 1972.  Although his 
official military occupational specialty for both of these 
periods is listed as cook, he asserts that his actual duties 
included graves registration and transportation of supplies.  
He claims that his service in Vietnam exposed him to combat 
and non-combat stressors that support a PTSD diagnosis.  

The Veteran's service personnel records demonstrate that he 
received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Gallantry Cross with Palm Unit 
Citation.  The Veteran's awards and participation in various 
campaigns are consistent with service in Vietnam in support 
of the Vietnam War.  However, those awards are not indicative 
of participation in combat.  Thus, his reported PTSD 
stressors must be verified in order for service connection 
for PTSD to be warranted.  

The Veteran's service treatment records are negative for 
evidence of any chronic psychiatric disability during 
service.  His psychiatric evaluation at separation from 
service was normal.  

In an August 1987 statement, the Veteran described in-service 
combat stressors including ambushes, fire fights, and his 
responsibilities to "get the dead out," as part of his 
duties in graves registration.  Significantly, this statement 
was not submitted in conjunction with a claim seeking 
compensation for a psychiatric disability, and because it was 
not submitted in relation to a claim for financial gain, is 
highly probative evidence that the Veteran was exposed to 
traumatic events in Vietnam.

Post-service treatment records show that the Veteran was 
initially diagnosed with PTSD on VA examination in February 
1994.  At that time, the Veteran reported in-service PTSD 
stressors involving events in a war zone, and specifically, 
of being in a foxhole, and of his weapons jamming.  He stated 
that although his primary military occupational specialty was 
cook, he frequently was required to drive a truck.  During 
those trips, they were frequently ambushed.  He was diagnosed 
with PTSD in accordance with DSM-IV.  Subsequent records, 
including records dated in April 2007, show that the Veteran 
consistently reported a stressor involving the suicide of his 
friend SPC Jones, and that he has continued to receive 
regular treatment for PTSD related to his combat experiences 
and the death of his friend.

Having determined that the Veteran has a valid PTSD 
diagnosis, the remaining question before the Board is whether 
the Veteran's PTSD diagnosis is based upon a verified 
stressor.

In February 2007 written correspondence, and in October 2009 
testimony before the Board, the Veteran described the suicide 
of SPC Jones, and the Veteran's having been tasked with 
cleaning up the resultant mess and the body.  The Veteran 
recalled the death of his friend as having occurred around 
Christmas time in 1968.  Data from the Vietnam Veterans 
Memorial shows that on January 1, 1969, SP4 - E4 C. Jones 
died, and that the nature of his death was "accidental self-
destruction."  While the data from the Vietnam Veterans Wall 
does not specifically pin point the Veteran as having been 
present at the time of Jones' death, because the manner and 
timing of Jones' death is consistent with the details 
reported by the Veteran, the Board finds that the data from 
the Vietnam Veterans Memorial is sufficient to verify the 
Veteran's reported stressor.  

Because the Veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, the Board finds that it is 
at least as likely as not that the evidence of record 
demonstrates that the Veteran's PTSD is due to a verified 
stressor event during his service.  Therefore, the Board 
finds that service connection for PTSD is warranted.  

As noted above, the Board has broadened the Veteran's claim 
of entitlement to service connection for PTSD to include a 
claim of entitlement to service connection for any other 
acquired psychiatric disorder, pursuant to the Court's 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
record in this regard reflects that the Veteran, in addition 
to being diagnosed with PTSD, has been diagnosed with major 
depressive disorder, and that his major depressive disorder 
has consistently been related to his general medical 
condition, including, in particular, the service-connected 
residuals of the removal of cholosteatomas from his right 
ear.  

The record first demonstrates complaints and diagnoses of 
depression related to his ear in April 1996.  At that time, 
the Veteran sought treatment for recent cranial nerve damage 
secondary to a right tympanomastoidectomy for cholosteatomas.  
He voiced concern about his self worth and feelings of 
depression.  Subsequent records, including those dated in May 
1997 and thereafter, show a diagnosis of major depressive 
disorder secondary to medical problems, status post 
tympanomastoidectomy.

As the Veteran's major depressive disorder has been 
determined by treating VA physicians to be related to his 
service-connected residuals of the removal of cholosteatomas 
from the right ear, the Board concludes that service 
connection for major depressive disorder is warranted.  

All reasonable doubt has been resolved in favor of the 
claimant in making this decision.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER


The claim for service connection for PTSD is reopened.

Service connection for PTSD is granted.

Service connection for major depressive disorder, secondary 
to the service-connected residuals of the removal of 
cholosteatomas from the right ear, is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


